UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BURTON KRAUS,                                                          :
individually and on behalf of all others similarly situated, :              Case No. 20-cv-6085-SJF-ST
                                                                       :
                                    Plaintiff,                         :    AFFIRMATION OF
                                                                       :    SERVICE
                  -against-                                            :
                                                                       :
SNOW TEETH WHITENING LLC d/b/a SNOW,                                   :
FORESOLD LLC d/b/a/ FORESOLD, JOSHUA                                   :
ELIZETXE, FLOYD MAYWEATHER, and ROBERT                                 :
JAMES GRONKOWSKI,                                                      :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

        I, Adam K. Brody, declare under penalty of perjury that a copy of the attached Scheduling

Order has been served by Electronic Mail upon Douglas S. Curran, Esq., counsel of record for

Defendants Snow Teeth Whitening LLC d/b/a Snow, Foresold LLC d/b/a Foresold, and Joshua

Elizetxe, whose address is: BraunHagey & Borden LLP, 7 Times Square, 27th Floor, New York,

NY 10036.

        Pursuant to Fed.R.Civ.P. 5(b)(2)(E), counsel for Defendants Snow Teeth Whitening LLC

d/b/a Snow, Foresold LLC d/b/a Foresold, and Joshua Elizetxe, has consented to service by

Electronic Mail.

Dated: New York, New York
       February 17, 2021
                                                              MINTZ & GOLD LLP

                                                              /s/ Adam K. Brody
                                                              Adam K. Brody
                                                              600 Third Avenue, 25th Floor
                                                              New York, NY 10016
                                                              Tel: (212) 696-4848
                                                              Fax: (212) 696-1231
                                                              brody@mintzandgold.com
                                                              Attorneys for Plaintiff
